Name: Commission Regulation (EEC) No 3680/84 of 21 December 1984 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/58 Official Journal of the European Communities 28 . 12. 84 COMMISSION REGULATION (EEC) No 3680/84 of 21 December 1984 on the supply of various lots of butter as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Whereas, under the food-aid programme adopted by the Council Regulation specified in the Annex, India has requested the supply of the quantities of butter set out therein ; Whereas, therefore, supply should be affected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (4), as amended by Regulation (EEC) No 1886/83 ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butter as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third, day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member ' States . Done at Brussels , 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 150 , 6 . 6 . 1984, p. 6 . 0 OJ No L 124, 11 . 5 . 1984, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . (J) OJ No L 187, 12 . 7 . 1983, p. 29 . 28 . 12. 84 No L 340/59Official Journal of the European Communities ANNEX Notice of invitation to tender (') Description of the lot A B 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 Republic of India fob Embassy of India (Attention Mr Chawla, Counsellor), Chaussee de Vleurgat 217, B-1050 Brussels (tel . 02/640 91 40 ; telex : 22510 INDEMB B) 1 . Programme (a) legal basis (b) purpose ' 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (3) 6 . Tota\ quantity 7 . Origin of the butter 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the  packaging 600 tonnes 200 tonnes Community market (2) 25 kilograms 'BOMBAY / 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD ­ AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 15 March 198512. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 14 January 1985 Before 31 March 1985 21 January 1985 (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) The unsalted butter must have been manufactured after 1 January 1985, from pasteurized fresh cream and contain no colouring matters or neutralizes . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 (2) and (3) of Regulation (EEC) No 685/69 . The butter must be transported at a temperature between 18 and 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram. (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required.